DETAILED ACTION
This action is response to application number 16/787,772, dated on 02/11/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11-20 objected to because of the following informalities:  The following acronyms needs to be spelled out in full, RRC and MICO.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2020/0112921 A1) in view of Da Silva et a. (US. 2018/0332561 A1). 

Claim 1, Han discloses a method comprising:
receiving, by a wireless device (UE; Fig. 3, el. 301; Fig. 4, el. 401; Fig. 5, el. 501) from a base station (NG-RAN; Fig. 3, el. 302; Fig. 4, el. 402; Fig. 5, el. 502), a radio resource control (RRC) message (registration accept (periodic registration, MICO indication); Fig. 3, el. 365; Fig. 4, el. 465; Fig. 5, el. 555) to In operation 365, the AMF 303 responds to the terminal 301 while a MICO mode indication and a periodic registration timer are included in the registration accept message. When the minimal reachable time is managed by the terminal 301 (e.g., an active timer is used), the minimal reachable time is delivered to the terminal 301 together. When the minimal reachable time is managed by the RAN 302 (e.g., when a connected timer value is used), the minimal reachable time may be delivered to the RAN 302 through an N2 interface”; ¶84; ¶103; ¶120);
transitioning, by the wireless device, from the RRC connected state to the RRC inactive state in response to the RRC message (“In one embodiment, the MICO mode parameters include at least one of information on an extended connected time for indicating a base station to keep the terminal in radio resource connection (RRC) connected state, information on an active time for indicating the terminal to enter the MICO mode when the active time expires, or information on a periodic registration timer for the terminal to perform a periodic registration”; ¶22; “wherein the MICO mode parameters include at least one of information on an extended connected time for indicating a base station to keep the terminal in radio resource connection (RRC) connected state, information on an active time for indicating the terminal to enter the MICO mode );
monitoring to receive a paging message during the active time period after the transitioning (monitoring by UE during the reachable time, extended connected time, active time before to enter MICO mode; ¶84; claim 5; wait and enter MICO mode, Fig. 3, el. 375, Fig. 4, el. 475, Fig. 5, el. 565); and
in response to an expiration of the active time period:
activating a mobile initiated communication only (MICO) mode (UE entering MICO mode after expiration of the reachable time, extended connected time, active time; ¶84; claim 5; wait and enter MICO mode, Fig. 3, el. 375, Fig. 4, el. 475, Fig. 5, el. 565; “In operation 370, the terminal 301 uses a 5GC service. Thereafter, in operation 375, the terminal 301 initiates the MICO mode after standing by for a minimal reachable time before initiating the MICO mode”; ¶85); and 
stopping monitoring to receive the paging message (UE stopping monitoring and not being reachable after expiration of the reachable time, extended connected time, active time; ¶84; claim 5; wait and enter MICO mode, Fig. 3, el. 375, Fig. 4, el. 475, Fig. 5, el. 565; “Data cannot be delivered after the terminal initiates the MICO mode, and the basic operation then is to drop data packets”; ¶68).
Han differs from the claim invention in that it does not expressly disclose “the wireless device is reachable by paging” and “monitoring to receive a paging message”.

Da Silva, in the same field of endeavor, configuring terminal device in a plurality of RRC states and being reachable through paging (abstract) discloses the wireless device is reachable by paging (abstract; Fig. 4) and monitoring to receive a paging message (“wherein the terminal device is configurable in a plurality of radio resource control ( RRC) states, the plurality of RRC states comprising a first RRC state in which the terminal device is configured with first paging occasions to listen for paging messages from the network node. The method comprises: configuring the terminal device with one or more second paging occasions for the terminal device to listen for paging messages from the network node”; abstract; Fig. 4; “If a network node determines that there is DL data to be transmitted to the UE, while the UE is configured with the additional paging occasions (e.g. within the limited time window in which the additional paging occasions apply), smart paging may be utilized to reduce the amount of signaling required in the network. For example, a paging message may be transmitted for the UE only in the cell where the UE was previously transmitting), as it may be assumed that the UE will not have been to camp on other cells within the short time frame since its small data transmission in message 3”; ¶68).


Claims 2, 12, Han in view of Da Silva discloses sending, by the wireless device to the base station, an RRC resume request message to establish an RRC connection for mobile originated data transmission during the active time period (Da Silva; transmission of an RRC resume request message to establish an RRC connection for small data transmission by wireless device in inactive state or suspended state (¶47); “The small data could be sent simultaneously (that is, multiplexed on the same Transport Block (TB)) with the RRC Connection resume request that activates the context (message 3). The data transmission could be sent on a shared/contention based, and always active, DRB”; ¶49).

Claims 3, 13, Han in view of Da Silva discloses sending, by the wireless device to the base station, an RRC resume request message to respond to a paging message during the active time period (Da Silva; periodical transmission of RRC resume request message and paging messages to handle the small data and staying in the inactivity/suspended state; “For example, the additional paging occasions may be configured with respect to a paging cycle ).

Claims 4, 14, Han in view of Da Silva discloses wherein the wireless device stays in the RRC inactive state based on the activating the MICO mode (Han; UE entering MICO mode and stays in RRC inactive state and UE wakes up only during the periodic registration time point; “In order to allow the terminal that may utilize the MICO mode to activate the MICO mode, a MICO mode preference is transmitted together in the registration process, and the AMF that received the MICO mode preference sends a MICO indication in a registration accept message. The terminal that is informed that the MICO mode may be initiated may initiate the MICO mode in a CM_IDLE state. The terminal may deliver the MICO mode preference during an initial registration and a registration update process, and may deliver whether the MICO mode is possible to the terminal through a registration accept message sent by the AMF and a set configuration update procedure. Thereafter, the terminal that is notified of whether the MICO mode is possible by the AMF ).

Claims 5, 15, Han in view of Da Silva discloses sending, by the wireless device to the base station, an RRC resume request message to establish an RRC connection for a mobile originated data transmission based on the activating the MICO mode (Da Silva; wireless device transmitting RRC resume request message to base station; “The UE RRC context is stored both in the RAN and in the UE. When a UE initiates an RRC Resume procedure, for example to transmit small data, the eNB receiving the RRC Resume Request will either have the context available or will fetch it from another node where it was stored when the UE was suspended”; ¶5).

Claims 6, 16, Han in view of Da Silva discloses wherein the wireless device transitions to an RRC idle state based on the activating the MICO mode (Han; UE entering MICO mode and stays in RRC idle state and UE wakes up only during the periodic registration time point; “In order to allow the terminal that may utilize the MICO mode to activate the MICO mode, a MICO mode preference is transmitted together in the registration process, and the AMF that received the MICO mode preference sends a MICO indication in a registration accept message. The terminal that is informed that the MICO mode may be initiated may initiate the MICO mode in a CM_IDLE state. The ).

Claims 7, 17, Han in view of Da Silva discloses comprising sending, by the wireless device to the base station, an RRC setup request message to establish an RRC connection for a mobile originated data transmission based on the activating the MICO mode (Da Silva; wireless device sending RRC connection resume request to establish an RRC connection when the UL data of wireless device is more than a threshold; “What complicates things further is the fact that, when it is necessary to decide whether to configure the UE in RRC-Inactive (i.e. suspend the RRC connection) or RRC Connected, the network may not know the amount of traffic that will follow in the downlink. The network has to make this decision after only receiving message 3 (i.e. the RRCConnectionResumeRequest message) and the first small UL data. In some cases, this first transmission may contain a buffer status report (BSR) indicating that the UE has more data than that which can be transmitted in the first transmission”; 56-¶57).

Claims 8, 18, Han in view of Da Silva discloses comprising sending, by the wireless device to an access and mobility management function (AMF) (Han; AMF; Fig. 3, el. 303; Fig. 4, el. 403; Fig. 5, el. 503) via the base station (Han; NG-RAN; Fig. 3, el. 302; Fig. 4, el. 402; Fig. 5, el. 502), a registration request message indicating that the wireless device prefers the MICO mode (Han; registration request (UE preferences); Fig. 3, el. 325; Fig. 4, el. 425; Fig. 5, el. 525; “In operation 325, the terminal 301 performs a registration procedure, and when the terminal 301 can activate the MICO mode, writes a MICO mode preference in a registration message according to the internal decision”; ¶76; “In operation 335, in the case in which the MICO mode preference of the terminal 301 is requested when the registration procedure is performed, the AMF 303 detects an MICO mode indication, parameters that are used for determining related parameters, and parameters that are not currently carried”; ¶78).

Claim 11, limitation of claim 11 analyzed with respect to claim 1, the further limitation of claim 11 disclosed by Han a wireless device (UE; Fig. 3, el. 301; Fig. 4, el. 401; Fig. 5, el. 501), comprising one or more processors (controller; Fig. 6, el. 610) and memory storing instructions (memory of UE including instructions; Fig. 3, el. 301, Fig. 6) that, when executed by the one or more processors (executed by controller; Fig. 6, el. 610) (The network entity according to an embodiment may include a transceiver 620 and a controller that controls an overall operation of the network ).

Claim 20, limitation of claim 20 analyzed with respect to claim 1, the further limitation of claim 20 disclosed by Han a base station (NG-RAN; Fig. 3, el. 302; Fig. 4, el. 402; Fig. 5, el. 502) comprising one or more first processors (controller; Fig. 6, el. 610) and first memory storing instructions (memory of NG-RAN including instructions; Fig. 3, el. 301, Fig. 6) that, when executed by the one or more first processors (executed by controller; Fig. 6, el. 610) (¶129-¶132)
a wireless device (UE; Fig. 3, el. 301; Fig. 4, el. 401; Fig. 5, el. 501), comprising one or more processors (controller; Fig. 6, el. 610) and memory The network entity according to an embodiment may include a transceiver 620 and a controller that controls an overall operation of the network entity. The transceiver 620 may include a transmitter 623 and a receiver 625. The transceiver 620 may transmit and receive signals to and from other network entities. The controller 610 may control the network entity to perform any one operation of the above-described embodiments. The controller 610 and the transceiver 620 are not necessarily realized as separate modules, and it is apparent that they may be realized by one configuration in a form such as a single chip. The controller 610 and the transceiver 620 may be electrically connected to each other. For example, the controller 610 may be a circuit, an application-specific circuit, or at least one processor. The operations of the network entity may be realized by providing a memory device storing the corresponding program codes in an arbitrary configuration in the network entity. The network entity may be a terminal, AMF, NWDAF, RN-RAN, SMF, UPF, AF, NEF, UDM/UDR, PCF, and DN.”; ¶129-¶132).

Claims 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2020/0112921 A1) in view of Da Silva et a. (US. 2018/0332561 A1) and Lindheimer et al. (US. 2021/0045180 A1). 

Claim 9, Han in view of Da Silva wherein the RRC message comprises parameters for RRC suspension, wherein the parameters comprises at least a radio access network (RAN) paging cycle (Da Silva; “For example, the additional paging occasions may be configured with respect to a paging cycle (i.e. with one paging occasion per cycle). The additional paging cycles may be configured to be short (i.e. shorter than corresponding paging cycles that would otherwise be provided in RRC_Inactive) to reduce the possible delay in case there is DL traffic following the first UL transmission(s). The short paging cycles may be triggered by the small data transmitted together with message 3, or following message 3 ("Data Tx")”; ¶60; Fig. 4).
Han in view of Da Silva differs from the claim invention in that it does not expressly disclose “wherein the RRC message comprises parameters for RRC suspension, wherein the parameters comprises at least one of:
a radio network temporary identity (RNTI); 
a RAN notification area (RNA) indication; or 
a periodic RNA update time value”.
However, the RRC message comprising parameters for RRC suspension, including at least one of: a radio network temporary identity (RNTI), a RAN notification area (RNA) indication, or a periodic RNA update time value, are well known in the art, as disclosed by Lindheimer.
Lindheimer in the same field of endeavor, suspending a user equipment to and inactive state (abstract), discloses wherein the RRC message comprises 
a radio network temporary identity (RNTI) (“The Identifier pointing to the UE Context is called I -RNTI, Inactive Radio Network Temporary Identifier. In connection to when the UE is suspended, i.e., it is transitioned from RRC_CONNECTED to RRC_INACTIVE, it is provided with an I -RNTI from the network. The network allocates an l -RNTI when transitioning UE to RRC_INACTIVE and the I -RNTI is used to identify the UE context, i.e., as an identifier of the details stored about the UE in the network while in RRC_INACTIVE”; ¶43; ¶65); 
a RAN notification area (RNA) indication (¶23; ¶106; “In another aspect, a release cause included in the RRC message when the suspend to inactive is signaled in LTE RRC Connection Release message is different than the release cause used for suspending an LTE UE to idle. UE actions upon suspending may be distinguished based on that indication. For example, when suspending to inactive the UE apply some exclusive parameters such as RAN paging configuration, RNA update configurations, periodic RNA timer, etc.”; ¶65); or 
a periodic RNA update time value (¶34; “periodic RNA timer”; ¶65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to provide a RRC message comprising parameters for RRC suspension, including at least one of: a radio network temporary identity (RNTI), a RAN notification area (RNA) indication, or a 

Claims 10, 19, Han in view of Da Silva and Lindheimer discloses wherein the active time period is smaller than the periodic RNA update time value (Lindheimer; the active time as part of inactivity state and resuming RRC conection upon expiration of the periodic RAN update timer; ¶34; “When the UE is CM-CONNECTED with RRC Inactive state, the UE may resume the RRC connection due to: Uplink data pending; Mobile initiated NAS signalling procedure; As a response to RAN paging; Notifying the network that it has left the RAN Notification area; Upon periodic RAN update timer expiration”; ¶37).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
4/06/2021